DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 9-11, 13, 14, 17, and 18 are no longer interpreted as invoking 35 U.S.C. 112(f).
The Applicant’s amendment to claim 20 has overcome the rejection under 35 U.S.C. 101.
Applicant’s amendment filed with the accompanying arguments have been fully considered and are persuasive.  The previous grounds of the rejection has been withdrawn, and the claims are now in conditions for allowance. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  It is noted, however, that applicant has not filed a certified copies as required by 37 CFR 1.55.  The Examiner notes the Request to Retrieve Priority Applications is present in the file, and encourages the Applicant to make sure that the submitted information is accurate.
“If the electronic copy of the priority document is not contained in the application at the time of the first Office action the applicant should verify that the priority claim (country, application number and filing date) indicated on the filing receipt is accurate and that the filing receipt includes the “Request to Retrieve” text.  If the filing receipt reflects the accurate foreign priority claim and WIPO DAS access code, if applicable, the applicant should contact the Patents Electronic Business Center and request that the matter be escalated to determine why the priority document is not yet in 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulati, US 2018/0041341 is relied upon for disclosing of digitally signing scripts by confirm a software author, see paragraph 0204.
Haider et al, US 2009/0217054 is relied upon for disclosing of sending commands signed with an OEM private key, see paragraph 0042.
Slavov et al, WO 2015/174903 A1 is relied upon for disclosing of signing commands by a device owner, see page 10, lines 31-33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

























/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431